DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.313(c)(2), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.313(c)(2) has been timely paid, the allowance of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2022 has been entered.
 Allowable Subject Matter
Claims 1-25 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding claims 1 and 10, the closest prior art of record cited prior art of record Tappan et al. (U.S. 2015/0186483 A1) discloses a method for grouping content displayed on a graphical user interface may include displaying selectable components that correspond to types of measurement data associated with a device or a component within the device. The method may then include receiving a selection of one of the selectable components, such that the one of the selectable components corresponds to a portion of the measurement data. The method may then receive a grouping mode input to specify characteristics for display of the portion of the data as data processing outputs. The method may then include displaying the data processing outputs associated with the selection, such that each respective data processing output may 
	However, Tappan et al. either singularly or in combination, fail to anticipate or render obvious a monitoring system/apparatus for data collection in a production environment, the monitoring system comprising: a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; an expert system to self-organize data collection by the data collector from the plurality of sensors, wherein the self-organizing is based on a production parameter of the production environment; and wherein the data collector is responsive to the self-organizing to change a collection of the data, in combination with all the other limitations in the claim as claimed and defined by the Applicant.
	Regarding claims 19, Tappan et al. either singularly or in combination, fail to anticipate or render obvious a computer-implemented method for data collection on a production line, the computer-implemented method comprising: interpreting a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; wherein the collecting data is self-organized based on a production parameter of the production line, , in combination with all the other limitations in the claim as claimed and defined by the Applicant.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANUEL A RIVERA VARGAS whose telephone number is (571)270-7870. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANUEL A RIVERA VARGAS/Primary Examiner, Art Unit 2864